DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 10, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 5,588,214).
As to claim 1, Nelson discloses an eating aid (10), as illustrated in Figures 1-7, comprising a contact area for placing against a food item (intended use recitation – capable of accomplishing this function), the contact area having a top surface (12), a bottom surface (14) and a pair of side edges (see annotated Figures 1 and 3 below); and a finger receiver (see annotated Figure 3 below) facing away from the contact area for attachment to a finger, wherein exactly one spike (20) protrudes from the contact area serving to be inserted into the food item (intended use recitation – capable of accomplishing this function).
 Nelson does not specifically disclose the spike to have a length of at least 2 cm; however, Nelson further teaches that the spike can be extended to an optimum distance in order to engage an object or target, as shown in Figures 5-6.  Nelson also discusses that his invention is readily available for variations in size (see col. 4, lines 66-67 and col. 5, lines 1-5)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson such that the spike to have a length of at least 2 cm, so as to allow the spike to achieve an optimum extension beyond an imaginary planar surface defined by the top and bottom surfaces of the contact area in order to engage an object or target.   As discussed in MPEP 2144.05 (citing  In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

    PNG
    media_image1.png
    452
    708
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    638
    707
    media_image2.png
    Greyscale

With claim 2, the contact area is formed by a planar element bounding the finger receiver (see annotated Figure 3 above).
With claim 4, the finger receiver is additionally bounded by a ring element extending away from the planar element (see annotated Figure 3 above).
With claim 6,  Nelson discusses that his invention is readily available to be constructed with a variety of materials (see col. 4, lines 66-67 and col. 5, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the eating aid partially of a metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
With claims 7-8,  Nelson discusses that his invention is readily available to be constructed with a variety of materials (see col. 4, lines 66-67 and col. 5, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the eating ai partially of a single-use material being a renewable resource, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
With claim 10, the eating aid can be assembled from several parts.
With claim 16, Nelson does not specifically disclose the spike to have a length of at least 2 cm; however, Nelson further teaches that the spike can be extended to an optimum distance in order to engage an object or target, as shown in Figures 5-6.  Nelson also discusses that his invention is readily available for variations in size (see col. 4, lines 66-67 and col. 5, lines 1-5)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson such that the spike to have a length from 2.5 to 3.5 cm, so as to allow the spike to achieve an optimum extension beyond an imaginary planar surface defined by the top and bottom surfaces of the contact area in order to engage an object or target.   As discussed in MPEP 2144.05 (citing  In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.
With claim 23, the pair of side edges extend in a first direction and the spike extends in a second direction, and wherein the finger receiver is offset from the one spike in the first direction.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-8, 10, 16, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's amendment to claim 1 necessitated the new ground(s) of rejection presented in this Office action.

Allowable Subject Matter
Claims 3, 17-18, 22, and 24 are allowed.
Claims 5,9,11, 13-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651